DETAILED ACTION
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 102
Claims 1-2, 4-6, and 11-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Howe (US 2008/0022805). 
Regarding claim 1, Howe discloses a shifter assembly for a vehicle, comprising: a body (12); a shifter (14) extending from the body (fig. 1); a shift lock (the scope of the phrase “shift lock” includes 32) extending laterally outward from the body, the shift lock (32) being movable between a locked position (P), in which the vehicle is immovable, and an unlocked position (D), in which the vehicle is movable, the shifter (14) and the shift lock (32) being movable in corresponding directions (i.e., 32 moves with 14 through PRND21); and a shift lock lever (the scope of the phrase “shift lock lever” includes 42) supported by the body such that the shift lock lever is linearly movable between a first position and a second position (figs. 5-7 show the linear motion of 42), the shift lock lever (42) including a first end portion (side farthest from 66), and an opposite second end portion (side including 66) configured for contact with the shift lock such that movement of the shift lock lever between the first position and the second position results in corresponding movement of the shift lock between the locked position and the unlocked position, the shift lock (32) and the shift lock lever (42) being movable in non-corresponding directions (fig. 6), the second end portion (side including 66) of the shift lock lever (42) defining an interior region configured to receive the shift lock.  

    PNG
    media_image1.png
    748
    479
    media_image1.png
    Greyscale

Regarding claim 2, Howe discloses the shifter assembly of claim 1, wherein the second end portion (side including 66) of the shift lock lever (42) includes a first segment (“horizontal”), and a second segment (“vertical”) extending from the first segment such that the second end portion of the shift lock lever is generally L-shaped in configuration (fig. 6 most clearly shows the claimed arrangement, where there is an “L” shape on the right-side of 42).  
Regarding claim 4, Howe discloses the shifter assembly of claim 2, wherein the first segment (“horizontal”) and the second segment (“vertical”) subtend an angle therebetween substantially within a range of approximately 60 degrees to approximately 120 degrees (fig. 5 meets the claimed limitation).  
Regarding claim 5, Howe discloses the shifter assembly of claim 2, wherein the first segment (“horizontal”) defines a terminal end (66) positioned vertically below (fig. 5 shows the claimed configuration) the shift lock (32).  
Regarding claim 6, Howe discloses the shifter assembly of claim 5, wherein the shift lock lever (42) includes a first lateral end (i.e., side shown in figs. 5-7) defining a vertical flange configured for contact with the body of the shifter assembly, and an opposite second lateral end (i.e., opposite side than shown in figs. 5-7), the shift lock lever (42) being configured such that the second lateral end is spaced laterally outward (the scope of the phrase “laterally outward” includes the arrangement shown in figs. 5-7) of the shift lock (32).  
The pertinence of the art to Claims 11-16 is apparent as the limitations are substantially similar to those explained above. Therefore, further mapping of the art is considered redundant. 

Claim Rejections - 35 USC § 103
Claims 3 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Howe (US 2008/0022805).
Regarding claims 3 and 17-18, Howe discloses the shifter assembly of claim 2, but is silent wherein the first segment includes a height substantially within a range of approximately 10 mm to approximately 15 mm, a width substantially within a range of approximately 6 mm to approximately 10 mm, and a thickness substantially within a range of approximately 1 mm to approximately 3 mm; wherein the first segment includes a height substantially within a range of approximately 10 mm to approximately 15 mm, a width substantially within a range of approximately 6 mm to approximately 10 mm, and a thickness substantially within a range of approximately 1 mm to approximately 3 mm; wherein the height of the first segment is approximately 12 mm, the width of the first segment is approximately 8 mm, and the thickness of the first segment is approximately 1.7 mm.  
However, the claimed dimensions do not appear to change the function of the claimed device, and applying the dimensions, as claimed, to the device of the prior art would not change the function in any way. Also, it has been held to be well-within the skill of one of ordinary skill in the art to resize a device according to design specifications.1 Therefore, since the only difference between the structure of the prior art and that of the claimed device is a recitation of relative dimensions, and since the claimed device having the relative dimensions would not function differently than the device of the prior art, the claimed device is not patentably distinct from the device of the prior art. 

Allowable Subject Matter
Claims 7-10 and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments, see Remarks, filed 07/26/2022, with respect to the rejections of the claims under Miyoshi or Rice have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further search and consideration, a new grounds of rejection is made in view of Howe (US 2008/0022805). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to T. S. FIX whose telephone number is (571)272-8535. The examiner can normally be reached M-Th 10a-3p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William J. Kelleher can be reached on (571)272-7753. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T. SCOTT FIX/Examiner, Art Unit 3658                                                                                                                                                                                                        
/Jake Cook/Primary Examiner, Art Unit 3658                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
    

    
        1 MPEP 2144.04(IV): In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert, denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.